The Court ruled that the corroboration which the statute required was to be in reference to the necessary ingredients to constitute the crime; namely, to the promise of marriage and the seduction; that such corroboration as to matters not necessary to be proved to produce a conviction, would not warrant a conviction, and that the testimony of the female, being unsupported in this case, as to the promise of marriage, or the illicit connection, the defendant was entitled to an acquittal.
Verdict for defendant.